 1 Kevin Hughey, SBN 197323
   Noah Phillips, SBN 191991
 2 Galen M. Gentry, SBN 308873
   HUGHEY PHILLIPS, LLP
 3 520 9th Street, Suite 230
   Sacramento, California 95814
 4 Telephone: 916.758.2100
   Facsimile: 916.758.2200
 5 E-Mail: khughey@hugheyphillipsllp.com
           nphillips@hugheyphillipsllp.com
 6         ggentry@hugheyphillipsllp.com

 7 Attorneys for Plaintiffs

 8
   Jihee Ahn (SBN 292659)
 9 jihee@harrisbricken.com
   Jesse Mondry (admitted pro hac vice)
10 jesse@harrisbricken.com
   HARRIS BRICKEN MCVAY SLIWOSKI LLP
11 555 West 5th Street, Suite 3110
   Los Angeles, CA 90013
12 Telephone: (415) 200-0648

13 Attorneys for Defendant

14 MOJAVE JANE BRANDS, INC.
   (f/k/a HIGH HAMPTON HOLDINGS CORP.)
15

16                              UNITED STATES DISTRICT COURT
17                            EASTERN DISTRICT OF CALIFORNIA
18                                    SACRAMENTO DIVISION
19

20 WESLEY MIYAKE, an individual, and LIRA                 Case No.: 2:19-cv-01043-WBS-AC
   HAN, an individual,
21                                                        [Honorable William B. Shubb]
                Plaintiffs,
22                                                        SIXTH STIPULATION TO EXTEND TIME
23        v.                                              FOR DEFENDANT TO RESPOND TO
                                                          COMPLAINT [L.R. 143, 144]; [PROPOSED]
24 HIGH HAMPTON HOLDINGS CORP., a                         ORDER
   British Columbia company,
25
                Defendant.                                Action Filed: June 6, 2019
26
27

28
                                                    1
       SIXTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2         Pursuant to Eastern District of California Local Rules 143 and 144, Plaintiffs WESLEY
 3 MIYAKE and LIRA HAN (collectively, “Plaintiffs”) and Defendant MOJAVE JANE BRANDS, INC.,

 4 formerly

 5 known as High Hampton Holdings Corp. (“Defendant,” and together with Plaintiffs, the “Parties”), by

 6 and through their respective counsel of record, hereby stipulate as follows:

 7         WHEREAS, Plaintiffs filed their Complaint in the above-captioned action on June 6, 2019;
 8         WHEREAS, Plaintiffs served the Summons and Complaint upon Defendant on July 2, 2019;
 9         WHEREAS, Defendant initially had up to and including September 3, 2019 to move, plead, or
10 otherwise respond to the Complaint;

11         WHEREAS, the Parties filed the first stipulation to extend time for Defendant to respond to the
12 Complaint on August 26, 2019;

13         WHEREAS, the Parties filed the second stipulation to extend time for Defendant to respond to
14 the Complaint on September 11, 2019;

15         WHEREAS, the Parties filed the third stipulation to extend time for Defendant to respond to the
16 Complaint on September 30, 2019;

17         WHEREAS, the Parties filed the fourth stipulation to extend time for Defendant to respond to
18 the Complaint on October 25, 2019;

19         WHEREAS, the Parties filed the fifth stipulation to extend time for Defendant to respond to the
20 Complaint on November 22, 2019;

21         WHEREAS, Defendant has up to and including December 20, 2019 to move, plead, or
22 otherwise respond to the Complaint;

23         WHEREAS, the Parties are in their final stages of finalizing their settlement agreement;
24         WHEREAS, in light of ongoing settlement negotiations, the Parties have agreed pursuant to
25 Local Rules 143 and 144, to respectfully request this Court’s approval of a sixth extension of time, so

26 that Defendant shall now have up to and including January 31, 2019 to move, plead, or otherwise
27 respond to the Complaint; and

28         WHEREAS, the Parties also request that the Court vacate the Scheduling Conference currently
                                                     2
        SIXTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
 1 scheduled for January 6, 2020 and the corresponding deadline to file their Amended Joint Status

 2 Report.

 3           NOW, THEREFORE, IT IS HEREBY STIPULATED AND RESPECTFULLY REQUESTED
 4 that this Court enter an Order that the time within which Defendant shall respond to the Complaint is

 5 extended from December 20, 2019 to January 31, 2019 and that the Court vacate the Scheduling

 6 Conference currently scheduled for January 6, 2020 and the corresponding deadline to file their

 7 amended joint status report.

 8           IT IS SO STIPULATED.
 9 Dated: December 19, 2019                          HUGHEY PHILLIPS, LLP
10
                                                     ______/s/_ Galen M. Gentry__________
11
                                                     Kevin Hughey
12                                                   Noah Phillips
                                                     Galen M. Gentry
13                                                   Attorneys for Plaintiffs
14
     Dated: December 19, 2019                        HARRIS BRICKEN MCVAY SLIWOSKI LLP
15

16                                                   ____/s/ Jihee Ahn
17                                                   Jihee Ahn
                                                     Jesse Mondry
18                                                   Attorneys for Defendant

19
                                                        ORDER
20
             Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the time within which
21
     Defendant MOJAVE JANE BRANDS, INC., formerly known as High Hampton Holdings Corp., shall
22
     respond to the Complaint is extended from December 20, 2019 to January 31, 2020 and that the
23
     Scheduling Conference currently scheduled for January 6, 2020 and the corresponding deadline to file
24
     their amended joint status report are hereby vacated.
25
             Dated: December 20, 2019
26
27

28
                                                      3
         SIXTH STIPULATION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO COMPLAINT [L.R. 143, 144]; [PROPOSED] ORDER
